777 F.2d 775
250 U.S.App.D.C. 116, 3 Fed.R.Serv.3d 1241
INTERCONTINENTAL APPAREL, INC., a corporation, Appellee,v.DANIK, INC., a corporation, et al., Appellants.
No. 84-5186.
United States Court of Appeals,District of Columbia Circuit.
Dec. 3, 1985.

Appeal from the United States District Court for the District of Columbia (Civil Action No. 83-01579).
On Appellee's Bill of Costs.
Marc Gary, Chicago, Ill., was on appellee's bill of costs.
Before WALD and EDWARDS, Circuit Judges, and DAVIS,* Circuit Judge, United States Court of Appeals for the Federal Circuit.
Opinion for the Court PER CURIAM.


1
PER CURIAM.


2
Before us is a bill of costs submitted by appellee Intercontinental Apparel, Inc. pursuant to Local Rule 15 and Rule 39 of the Federal Rules of Appellate Procedure.  We deny appellee's request for costs associated with word processing.  Although the cost of using a word processor to print or produce copies of briefs is reimbursable, the cost of using a word processor to produce the original of the brief is not.   CTS Corp. v. Piher International Corp., 754 F.2d 972, 973 (Fed.Cir.1984).1


3
The appellee in the instant case used photocopy services to produce copies of its brief.  Its word processing costs were incurred in producing the original of the brief.  Accordingly, reimbursable costs will be limited to the usual amount allowed for duplication of the original brief.  No amount for word processing is taxable in this case.



*
 Sitting by designation pursuant to Title 28 U.S.C. Sec. 291(a)


1
 Under our existing rules, the maximum amount allowable for word processed copies of briefs will be limited to the amount allowed for photocopy services